DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2019/0294846; hereinafter Li).

Regarding claim 1, Li discloses a touch screen [0002], comprising 
a fingerprint area (12 of Figure 3; [0069]) and a touch control area (11), wherein 
the fingerprint area (12) is provided with a fingerprint recognition module (Comprising 1212; [0067]: Grid pattern comprising fingerprint sensing electrodes), 
the touch control area (11) is provided with a touch control module (112; [0067]: Grid pattern comprising touch sensing electrodes), and 
the fingerprint recognition module (Comprising 1212) and the touch control module (Comprising 112) are disposed on a same layer (13 of Figure 4).  

Regarding claim 10, Li discloses s display device [0002], comprising the touch screen of claim 1 (See the rejection of claim 1).  


Allowable Subject Matter
Claims 2 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Li discloses the touch screen of claim 1.  
The cited prior art fails to singularly or collectively disclose the touch screen further comprising: a metal layer distributed in the fingerprint area and the touch control area, wherein the metal layer comprises a plurality of first metal lines and a plurality of second metal lines perpendicular to the first metal lines; an insulating layer disposed on the metal layer in the fingerprint area and the touch control area; and a transparent conductive layer disposed on the insulating layer, wherein the transparent conductive layer comprises a plurality of first transparent electrodes and a plurality of second transparent electrodes perpendicular to the first transparent electrodes; wherein in the fingerprint area, the first transparent electrodes are a plurality of fingerprint sensing electrodes of the fingerprint recognition module, the second transparent electrodes are a plurality of fingerprint driving electrodes of the fingerprint recognition module, and the fingerprint driving electrodes pass through the insulating layer to connect to the metal layer; and in the touch control area, the first metal lines are a plurality of touch control sensing electrodes of the touch control module, the second metal lines are a plurality of touch control driving electrodes of the touch control module, and the touch control driving electrodes pass through the insulating layer to connect to the transparent conductive layer.  
Thus, claim 2 is objected to.

Claims 3 – 9 depend from and inherit the limitations of claim 2.
Thus, claims 3 – 9 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
The disclosure by Zhang et al. (2019/0212840) of touch and fingerprint sensing technology [0002] comprises (Figure 5F) metal electrodes (MIX, MDX) connecting to the pattern formed by fingerprint recognition electrodes (FIIX, FIDX), which are separate from touch electrodes (RX, TX).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621